DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relatively flexible” in line 2 of claim 1 and the term “relatively rigid” in line 3 are relative terms which render the claim indefinite. The terms “relatively flexible” and “relatively rigid” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claims 2-15 which depend from claim 1 do not clarify what would be the scope of “relatively flexible” and “relatively rigid” and what would not. It is not clear at what point a region would go from flexible, to semi-flexible, to semi-rigid, to rigid. Therefore, claim 1 and all claims dependent thereon (2-15) are indefinite. 
The claim could be clarified, presuming support is present, for example, by reciting “…wherein the first end comprises a flexible region and the second end comprises a rigid region, wherein the regions are flexible and rigid relative to each other.” 
Claim 6, line 3, recites “…for example high density…or ultrahigh molecular weight polyethylene (UHMWPE).” The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (EP 1201558A1). Because EP 1201558A1 is in French, the machine-translated English equivalent is cited below and is attached. 
Gueret teaches a liquid applicator (¶1). The applicator comprises a rigid or semi-rigid material which is a thermoplastic material which can be a sintered material (¶27). The applicator may be a foam, an elastomer, or any other material such as thermoplastic. The applicator can be porous. At least part of the surface of the applicator is covered with flocking such as rayon, nylon, cotton, or polyester (¶30). See Figures 1A and 1B, item 7 and 9. The applicator is hollow (¶29) to give it greater deformability. The liquid applicator further comprises a foam block (see Figures 1A and 1B) which is also porous. Both the applicator (which is compressible/deformable) and foam block (which is compressible/deformable) of Gueret are “relatively flexible” and/or “relatively rigid.” Either end meets “first end” and/or “second end” of instant claim 1. Alternatively, one end of the applicator shown in Figures 1A/1B is going to be more rigid than an opposite end, given the shape of the applicator, giving the applicator a “relatively rigid” end and “relatively flexible” end. At least one end is covered with flocking such as rayon, nylon, cotton, or polyester. See ¶30. 
The applicator comprises a porous member (item 16 in Figures 1A and 1B) which is elastically compressible. The porous member is formed of foam (¶20). The foam comprises polyurethane or polyether foam or sinter, or EVA. See ¶23. The applicator rests on the porous member (see ¶32). 
Gueret teaches that the application system is for applying skin care compositions (¶4). For example, Gueret teaches that the applicator is used for liquid lipstick, which is a cosmetic which is applied to the skin. See ¶46. This means the applicator, which is formed of a sintered, porous, thermoplastic and/or elastomeric material “is for contacting a surface.” An example of the sintered, porous, thermoplastic and/or elastomeric material is polyethylene (¶46) 
The applicator is coupled to a housing (see item 5 in Figure 1). The housing receives the applicator. The housing comprises a container which contains a reserve of product P, which is a liquid. This is a “fluid reservoir” in the housing.  The housing has a closed end (3 in Figures 1A and 1B) and an open end (11 in Figures 1A and 1B). The foam block (16) is impregnated with the product P, and is located near the open end of the housing (meaning the housing has an open end). See Figures 1A and 1B, items 11 and 16. The applicator contacts the foam block (see Figure 1B). At this point, the flocking is on both the applicator and foam block. The product (such as liquid) is applied from the first end (the foam block) to the applicator (see 7 of Figure 1B) when the housing is compressed, passing the liquid to the applicator (corresponding to the “second end” of instant claim 13), which is applied to a surface such as skin to apply the liquid. See ¶50-51. This meets instant claims 12-15. The applicator and the foam block of Gueret can and do correspond to either the “relatively flexible” and “relatively rigid” ends recited in the instant claims. Both are deformable/compressible and have a degree of rigidity and flexibility. 

Claims 1-2, 4-6, 8, 10-11, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueret (US 2002/0127046). 
Gueret ‘046 teaches an applicator assembly for applicator of a cosmetic or a care product to skin (a surface). Examples of the cosmetic include liquids, making the applicator system a “liquid applicator system.” See ¶38. The applicator system comprises at least one application member comprising at least one face configured to apply product to a surface. The placing of the at least one face in contact with the surface (corresponding to a “second end” as recited in instant claim 13) comprises compressing the application member. The compressing causes at least a portion of a product to protrude from an opening (open end) so as to enable the placing of the product in contact with the surface. See ¶44. The applicator system may comprise at least one additional application member, wherein each one of the application members may have a differing compressibility. When multiple members are present, the product will pass from one member (corresponding to a “first end”) to the end which comes into contact with the surface (such as skin), which is the “second end.” Again, this can be achieved by compressing the applicator assembly. This means one application member, such as a first/top member may be more “flexible” with respect to an additional/second/lower application member being more “rigid” with respect to the first application member. The first/top application member is a “first end” and the additional/second/lower application member is a “second end.” See ¶50. As show in Figure 5A, the application member may be formed of a stack of at least one foam block which have a differing hardness and/or compressibility. A block adjacent to the applicator surface may be made of a sintered rigid thermoplastic foam (which is porous by virtue of being a foam, making it a “rigid end”) while the other blocks may be formed of elastically compressible foam (flexible end). See ¶86. At least a portion of the application member, such as an exterior surface portion, is covered with flocking (¶26). Expressly named examples of flocking are nylon (¶88) or rayon (¶90) fibers. Gueret ‘046 teaches that flocking increases the softness of the application member against the surface (skin) to which it is applied. Thus, one of ordinary skill in the art would readily recognize flocking applied to the outermost surface, which may be a foamed block having increased compressibility (i.e. being the “relatively flexible end”) and corresponds to the “first end” of the instant claims. This meets instant claim 2. Examples of the foam of which the application members (which may comprise stacks of foams which differ in compressibility) include polyurethane, styrene-butadiene-styrene rubber, and silicone rubber (i.e. silicone elastomers). See ¶22. These foams may also be sintered thermoplastic foams (¶88), comprised of elastomers (¶23) or polyurethane. One of ordinary skill in the art would at once envisage use of thermoplastic polyurethane given the teachings at ¶86 (sintered thermoplastic) and the teaching of polyurethane in ¶23. 

Claims 1, 6-9, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wingo et al. (US 8,141,717)
Wingo teaches a sintered, porous polymeric component comprising at least one elastomer (column 4, line 64-66). The sintered, porous polymeric component comprises a flexible region and a rigid region, wherein the flexible region comprises a first plastic and at least one elastomer, and the rigid region comprise a second plastic (column 4, lines 64 to column 5, line 3). The sintered polymeric materials are used to produce applicators (column 2, lines 63-65). A fibrous component is coupled to the sintered porous polymeric material (column 3, lines 65-66). A reservoir (correspond to a “housing”) is coupled to the fibrous component (column 3, lines 25-34). The applications can be used for cosmetics and healthcare, which would include applications to the skin, which is a surface. See column 3, lines 54-56. The elastomer used to produce the sintered, porous polymeric component comprises thermoplastic polyurethane (see column 10, line 38 - 46). The plastic used to produce the applicator of Wingo et al. comprises polyethylene, including high density polyethylene or ultra high molecular weight polyethylene (column 10, line 26-36). In embodiments of Wingo, a composition (such as a cosmetic) is applied to a surface by passing the composition through the fibrous component to an exterior surface of the sintered porous polymeric component. See column 5, lines 4-8. In some embodiments of Wingo, the invention provides an apparatus having a housing and the sintered porous polymeric component (having a flexible region and a rigid region) coupled to the housing. 
Wingo teaches that the thermoplastic elastomer comprises thermoplastic polyurethanes which are multiblock copolymers of polyurethane and polyethers. The polyethers would necessarily be either aliphatic or aromatic, and both are at once envisaged given a teaching of thermoplastic polyurethanes which are multiblock copolymers of polyurethane and polyethers. This meets instant claim 9. 
Wingo et al. teaches that the applicator of the present invention comprises a housing in which the sintered porous polymeric component is fully or partially disposed in a reservoir of product. See column 22, lines 35-40. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766